Exhibit 10.2
 
NILT TRUST,
as Grantor and UTI Beneficiary,
NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer,
NILT, INC.,
as Titling Trustee,
WILMINGTON TRUST COMPANY,
as Delaware Trustee,
and
U.S. BANK NATIONAL ASSOCIATION,
as Trust Agent
 
2011-B SUBI
SUPPLEMENT
Dated as of September 28, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE ELEVEN DEFINITIONS
    2  
 
       
Section 11.01 Definitions
    2  
Section 11.02 Interpretive Provisions
    2  
Section 11.03 Rights in Respect of the 2011-B SUBI
    3  
 
       
ARTICLE TWELVE CREATION OF THE 2011-B SUBI
    3  
 
       
Section 12.01 Creation of 2011-B SUBI Assets and the 2011-B SUBI
    3  
Section 12.02 Transfer of 2011-B SUBI Interests
    4  
Section 12.03 Issuance and Form of 2011-B SUBI Certificate
    4  
Section 12.04 Actions and Filings
    6  
Section 12.05 Termination of the 2011-B SUBI
    7  
Section 12.06 Representations and Warranties of Titling Trustee
    7  
Section 12.07 Transfer and Assignment of Certificates
    7  
 
       
ARTICLE THIRTEEN 2011-B SUBI PLEDGE
    8  
 
       
Section 13.01 Registration of the 2011-B SUBI Pledge
    8  
 
       
ARTICLE FOURTEEN 2011-B SUBI ACCOUNTS
    8  
 
       
Section 14.01 2011-B SUBI Collection Account
    8  
Section 14.02 2011-B Reserve Account
    8  
Section 14.03 Investment of Monies in 2011-B SUBI Accounts
    9  
Section 14.04 No Residual Value Surplus Account or Payahead Account
    9  
 
       
ARTICLE FIFTEEN MISCELLANEOUS PROVISIONS
    9  
 
       
Section 15.01 Amendment
    9  
Section 15.02 Governing Law
    10  
Section 15.03 Notices
    10  
Section 15.04 Severability of Provisions
    11  
Section 15.05 Effect of Supplement on Titling Trust Agreement
    11  
Section 15.06 No Petition
    11  
Section 15.07 No Recourse
    12  
 
       
EXHIBIT
       
 
       
Exhibit A — Form of 2011-B SUBI Certificate
    A-1  

(NALT 2011-B SUBI Supplement)

i



--------------------------------------------------------------------------------



 



2011-B SUBI SUPPLEMENT
     This 2011-B SUBI Supplement, dated as of September 28, 2011 (as amended,
supplemented or otherwise modified from time to time, this “2011-B SUBI
Supplement”), is among NILT Trust, a Delaware statutory trust (“NILT Trust”), as
grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer, (the “Servicer”), NILT, Inc., a Delaware
corporation, as trustee (the “Titling Trustee”), Wilmington Trust Company, a
Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), and U.S. Bank National Association, a national banking association
(“U.S. Bank”), as trust agent (the “Trust Agent”).
RECITALS
     A. Pursuant to the Amended and Restated Trust and Servicing Agreement,
dated as of August 26, 1998 (the “Titling Trust Agreement”), among the parties
hereto, Nissan-Infiniti LT, a Delaware statutory trust (the “Titling Trust”),
was formed to take assignments and conveyances of and hold in trust various
assets (the “Trust Assets”);
     B. The UTI Beneficiary, the Servicer and the Titling Trust have entered
into the SUBI Servicing Agreement, dated as of March 1, 1999 as amended by the
First Amendment to Servicing Agreement, dated as of January 3, 2001 (the “Basic
Servicing Agreement”), which provides for, among other things, the servicing of
the Trust Assets by the Servicer;
     C. Pursuant to the Titling Trust Agreement, from time to time the Titling
Trustee, on behalf of the Titling Trust and at the direction of the UTI
Beneficiary, will identify and allocate on the books and records of the Titling
Trust certain Trust Assets and create and issue one or more special units of
beneficial interest (each, a “SUBI”), the beneficiaries of which generally will
be entitled to the net cash flows arising from the corresponding Trust Assets;
     D. The parties hereto desire to supplement the Titling Trust Agreement (as
so supplemented by this 2011-B SUBI Supplement, the “SUBI Trust Agreement”) to
create a SUBI (the “2011-B SUBI”);
     E. The parties hereto desire to identify and allocate to the 2011-B SUBI a
separate portfolio of Trust Assets consisting of leases (the “2011-B Leases”),
the vehicles that are leased under the 2011-B Leases (the “2011-B Vehicles”),
and certain other related assets;
     F. The parties hereto also desire to issue to NILT Trust a certificate
evidencing a 100% beneficial interest in the 2011-B SUBI (the “2011-B SUBI
Certificate”).
     G. NILT Trust will transfer the 2011-B SUBI Certificate to Nissan Auto
Leasing LLC II (“NALL II”) pursuant to the SUBI Certificate Transfer Agreement,
dated as of September 28, 2011 (the “SUBI Certificate Transfer Agreement”),
between NILT Trust and NALL II. NALL II will further transfer the 2011-B SUBI
Certificate to Nissan Auto Lease Trust 2011-B (the “Issuing Entity”) pursuant to
the Trust SUBI Certificate Transfer Agreement, dated
(NALT 2011-B SUBI Supplement)

1



--------------------------------------------------------------------------------



 



as of September 28, 2011 (the “Trust SUBI Certificate Transfer Agreement”),
between NALL II, as depositor (the “Depositor”) and the Issuing Entity, as
transferee.
     H. Pursuant to the Indenture, dated as of September 28, 2011 (the
“Indenture”), between the Issuing Entity, as issuer, and U.S. Bank National
Association, as indenture trustee (the “Indenture Trustee”), the Issuing Entity
will (i) issue $156,000,000 aggregate principal amount of 0.34985% Asset Backed
Notes, Class A-1 (the “Class A-1 Notes”), $378,000,000 aggregate principal
amount of LIBOR + 0.18% Asset Backed Notes, Class A-2 (the “Class A-2 Notes”),
$351,000,000 aggregate principal amount of 0.92% Asset Backed Notes, Class A-3
(the “Class A-3 Notes”), and $85,000,000 aggregate principal amount of 1.10%
Asset Backed Notes, Class A-4 (the “Class A-4 Notes”) (collectively, the
Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes are referred to herein as the “Notes”); and (ii) pledge the 2011-B SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.
     I. The parties hereto also desire to register a pledge of the 2011-B SUBI
Certificate to the Indenture Trustee for the benefit of the holders of the
Notes.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained,
and of other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE ELEVEN
DEFINITIONS
     Section 11.01 Definitions. Capitalized terms used herein that are not
otherwise defined shall have the respective meanings ascribed thereto in the
Agreement of Definitions, dated as of September 28, 2011, by and among the
Issuing Entity , NILT Trust, as the Grantor and the UTI Beneficiary, the Titling
Trust, NMAC, in its individual capacity, as Servicer and as administrative agent
(in such capacity, the “Administrative Agent”), NALL II, the Titling Trustee,
Wilmington Trust, National Association, a national banking association with
trust powers, as owner trustee (the “Owner Trustee”), the Delaware Trustee, the
Trust Agent and the Indenture Trustee.
     Section 11.02 Interpretive Provisions. For all purposes of this 2011-B SUBI
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used herein include, as appropriate, all genders
and the plural as well as the singular, (ii) references to words such as
“herein,” “hereof” and the like shall refer to this 2011-B SUBI Supplement as a
whole and not to any particular part, Article or Section within this 2011-B SUBI
Supplement, (iii) references to an Article or Section such as “Article Twelve”
or “Section 12.01” shall refer to the applicable Article or Section of this
2011-B SUBI Supplement, (iv) the term “include” and all variations thereof shall
mean “include without limitation,” (v) the term “or” shall include “and/or,”
(vi) the term “proceeds” shall have the meaning ascribed to such term in the
UCC, (vii) references to Persons include their permitted successors and assigns,
(viii) references to agreements and other contractual instruments include all
subsequent amendments, amendments and restatements and supplements thereto or
changes therein entered into in accordance with their respective terms and not
prohibited by this 2011-B SUBI Supplement, except that references to the SUBI
Trust Agreement include only such items as related to the
(NALT 2011-B SUBI Supplement)

2



--------------------------------------------------------------------------------



 



2011-B SUBI and the Titling Trust, (ix) references to laws include their
amendments and supplements, the rules and regulations thereunder and any
successors thereto, (x) references to this 2011-B SUBI Supplement include all
Exhibits hereto, (xi) the phrase “Titling Trustee on behalf of the Trust,” or
words of similar import, shall, to the extent required to effectuate the
appointment of any Co-Trustee pursuant to the Titling Trust Agreement, be deemed
to refer to the Trustee (or such Co-Trustee) on behalf of the Titling Trust, and
(xii) in the computation of a period of time from a specified date to a later
specified date, the word “from” shall mean “from and including” and the words
“to” and “until” shall mean “to but excluding.”
     Section 11.03 Rights in Respect of the 2011-B SUBI. Each Holder and
Registered Pledgee of the 2011-B SUBI Certificate (including the Issuing Entity)
is a third-party beneficiary of the SUBI Trust Agreement insofar as the Titling
Trust Agreement and this 2011-B SUBI Supplement apply to the 2011-B SUBI, the
Holders of the 2011-B SUBI Certificate, and the Registered Pledgees of the
2011-B SUBI Certificate. Therefore, to that extent, references in the SUBI Trust
Agreement to the ability of a “Holder,” “Related Beneficiary,” or a “Registered
Pledgee” of a SUBI Certificate to take any action shall be deemed to refer to
the Issuing Entity acting at its own instigation or upon the instruction of the
requisite voting percentage of holders of Securities or Rated Securities, as
specified in the Indenture or the Trust Agreement, as applicable.
ARTICLE TWELVE
CREATION OF THE 2011-B SUBI
     Section 12.01 Creation of 2011-B SUBI Assets and the 2011-B SUBI.
     (a) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary directs the Titling Trustee to create, and the Titling Trustee
hereby creates, one Sub-Trust which shall be known as the “2011-B SUBI”. The
2011-B SUBI shall represent a special unit of beneficial interest solely in the
2011-B SUBI Assets.
     (b) Pursuant to Section 3.01(a) of the Titling Trust Agreement, the UTI
Beneficiary hereby directs the Titling Trustee to identify and allocate or to
cause to be identified and allocated to the 2011-B SUBI on the books and records
of the Titling Trust a separate Sub-Trust of Trust Assets consisting of 2011-B
Eligible Leases and the related Leased Vehicles and other associated Trust
Assets owned by the Titling Trust and not allocated to any Other SUBI or
reserved for allocation to any Other SUBI (or owned or acquired by the Titling
Trustee on behalf of the Titling Trust but not yet allocated to, or reserved for
allocation to, any specific Sub-Trust). Such Trust Assets (the “2011-B SUBI
Assets”) shall be accounted for and held in trust independently from all other
Trust Assets within the Titling Trust. Based upon their identification and
allocation by the Servicer pursuant to the 2011-B Servicing Supplement, the
Titling Trustee hereby identifies and allocates as 2011-B SUBI Assets the 2011-B
Leases and 2011-B Vehicles more particularly described on the Schedule of 2011-B
Leases and 2011-B Vehicles and the related Trust Assets described above, each
such 2011-B SUBI Asset to be identified on the books and accounts of the Titling
Trust as being allocated to the 2011-B SUBI.
(NALT 2011-B SUBI Supplement)

3



--------------------------------------------------------------------------------



 



     (c) The Titling Trust is hereby granted the power and authority and is
authorized, and the Titling Trustee is authorized on behalf of the Titling
Trust, to execute, deliver and perform its obligations under the Basic
Documents.
     Section 12.02 Transfer of 2011-B SUBI Interests.
     (a) Interests in the 2011-B SUBI may not be transferred or assigned by the
UTI Beneficiary, and any such purported transfer or assignment shall be deemed
null, void, and of no effect herewith; provided, however, that the 2011-B SUBI
Certificate and the interests in the 2011-B SUBI represented thereby may be
(i) sold to the Depositor pursuant to the SUBI Certificate Transfer Agreement,
(ii) sold, transferred and assigned by the Depositor absolutely, or transferred
and assigned or a security interest therein granted, in connection with a
Securitized Financing, (iii) transferred to the Indenture Trustee or any
subsequent Registered Pledgee to itself or any other Person following the
occurrence of an Event of Default (which has not been rescinded) or any similar
term in any subsequent Securitized Financing secured by the 2011-B SUBI
Certificate or any interest therein and (iv) transferred to each direct or
indirect permitted transferee of the Indenture Trustee or such subsequent
Registered Pledgee, in each case in the circumstances contemplated in, and
subject to the conditions set forth in, Section 3.04(b) of the Titling Trust
Agreement. Each such transfer shall be registrable upon surrender of the 2011-B
SUBI Certificate to be transferred for registration of the transfer at the
corporate trust office of the Titling Trustee (or the Trust Agent, if
applicable), accompanied by a written instrument of transfer in form
satisfactory to the Titling Trustee duly executed by the Holder thereof or such
Holder’s attorney duly authorized in writing, and thereupon a new 2011-B SUBI
Certificate of a like aggregate fractional undivided interest will be issued to
the designated permitted transferee.
     (b) For any transfer of the 2011-B SUBI Certificate or an interest therein
to be effective, on or prior to the date of any absolute sale, transfer, or
assignment, the related transferee must execute and deliver to the Trustee the
non-petition covenant and the agreement required pursuant to Section 3.04(b) of
the Titling Trust Agreement.
     (c) The 2011-B SUBI Certificate (or any interest therein) may not be
acquired by or on behalf of any Benefit Plan Investor. The 2011-B SUBI
Certificate (or any interest therein) may not be acquired by or on behalf of a
“governmental plan” (as defined in Section 3(32) of ERISA) or any other employee
benefit plan that is subject to Similar Law if the acquisition, holding and
disposition of the 2011-B SUBI Certificate (or any interest therein) would
result in a non-exempt prohibited transaction under, or a violation of, Similar
Law or would result in the assets of the Titling Trust being considered plan
assets of such Benefit Plan under Similar Law.
     (d) Notwithstanding any other provision herein, no transfer or assignment
of an interest in the 2011-B SUBI (other than transfer or assignments to the
NILT Trust, the Depositor, or the Issuing Entity) will be valid, and any such
purported transfer or assignment shall be deemed null, void, and of no effect
herewith, unless the purported transferee first shall have certified in writing
to the Titling Trustee that, for U.S. federal income tax purposes, the
transferee is not a partnership, S Corporation, or grantor trust having more
than one beneficial owner or having a single beneficial owner that is a
partnership or S Corporation.
(NALT 2011-B SUBI Supplement)

4



--------------------------------------------------------------------------------



 



     Section 12.03 Issuance and Form of 2011-B SUBI Certificate.
     (a) The 2011-B SUBI shall be represented by a 2011-B SUBI Certificate that
shall represent a 100% beneficial interest in the 2011-B SUBI and the 2011-B
SUBI Assets, as further set forth herein. The 2011-B SUBI Certificate shall,
upon transfer to the Issuing Entity, be registered in the name of the Issuing
Entity, representing the beneficial interest in the 2011-B SUBI Assets allocated
from the UTI. The Titling Trustee shall register a pledge of the 2011-B SUBI
Certificate in favor of the Indenture Trustee (for the benefit of the holders of
the Notes), as provided in Article Thirteen, and shall deliver the 2011-B SUBI
Certificate to the Indenture Trustee. The 2011-B SUBI Certificate shall be
substantially in the form of Exhibit A attached hereto, with such appropriate
insertions, omissions, substitutions and other variations as are required by
this 2011-B SUBI Supplement and may have such letters, numbers or other marks of
identification and such legends and endorsements placed thereon as may,
consistently herewith and with the Titling Trust Agreement, be directed by the
UTI Beneficiary. Any portion of any 2011-B SUBI Certificate may be set forth on
the reverse thereof, in which case the following reference to the portion of the
text on the reverse shall be inserted on the face thereof, in relative proximity
to and prior to the signature of the Titling Trustee executing such 2011-B SUBI
Certificate:
     Reference is hereby made to the further provisions of this certificate set
forth on the reverse hereof, which provisions shall for all purposes have the
same effect as if set forth at this place.
     In addition, the 2011-B SUBI Certificate will bear a legend to the
following effect:
     THIS 2011-B SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY
STATE SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2011-B
SUBI CERTIFICATE, AGREES THAT THIS 2011-B SUBI CERTIFICATE MAY BE REOFFERED,
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES
ACT AND OTHER APPLICABLE LAWS, INCLUDING PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A AND IN
ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTIONS.
     THIS 2011-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED
BY OR ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT
IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1)
OF INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF
(NALT 2011-B SUBI Supplement)

5



--------------------------------------------------------------------------------



 



ANY OF THE FOREGOING. IF THIS 2011-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN)
IS PURCHASED OR HELD BY A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION
3(32) OF ERISA OR ANY OTHER EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO ANY STATE,
LOCAL OR OTHER LAW THAT IS SIMILAR TO SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (“SIMILAR LAW”), IT SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ITS
ACQUISITION, HOLDING AND DISPOSITION OF THIS 2011-B SUBI CERTIFICATE (OR ANY
INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER,
OR A VIOLATION OF, SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE TITLING
TRUST BEING CONSIDERED PLAN ASSETS OF SUCH PLAN UNDER SIMILAR LAW.
     The 2011-B SUBI Certificate shall be printed, lithographed, typewritten,
mimeographed, photocopied, or otherwise produced or may be produced in any other
manner as may, consistently herewith and with the Titling Trust Agreement, be
determined by the UTI Beneficiary. The 2011-B SUBI Certificate and the interest
in the 2011-B SUBI evidenced thereby shall constitute a “security” within the
meaning of Section 8-102(a)(15) of the UCC and a “certificated security” within
the meaning of Section 8-102(a)(4) of the UCC.
     (b) If (i) the 2011-B SUBI Certificate is mutilated and surrendered to the
Titling Trustee, or the Titling Trustee receives evidence to its satisfaction of
the destruction, loss, or theft of the 2011-B SUBI Certificate and (ii) there is
delivered to the Titling Trustee such security or indemnity as may reasonably be
required by it to hold the Issuing Entity and the Titling Trustee, as
applicable, harmless, then the Titling Trustee shall execute and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen 2011-B
SUBI Certificate, a replacement 2011-B SUBI Certificate. Every 2011-B SUBI
Certificate issued pursuant to this Section 12.03(b) in replacement of any
mutilated, destroyed, lost, or stolen 2011-B SUBI Certificate shall constitute
an original additional contractual obligation of the Issuing Entity, whether or
not the mutilated, destroyed, lost, or stolen 2011-B SUBI Certificate shall be
at any time enforceable by anyone and shall be entitled to all of the benefits
of the SUBI Trust Agreement equally and proportionately with any and all other
2011-B SUBI Certificates duly issued hereunder. The provisions of this
Section 12.03(b) are exclusive and preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
destroyed, lost, or stolen 2011-B SUBI Certificates.
     Section 12.04 Actions and Filings. Each of the UTI Beneficiary and the
Titling Trustee shall undertake all other and future actions and activities as
may be deemed reasonably necessary by the Servicer pursuant to the Servicing
Agreement to perfect (or evidence) and confirm the foregoing allocations of
Trust Assets to the 2011-B SUBI, including filing or causing to be filed UCC
financing statements and executing and delivering all related filings, documents
or writings as may be deemed reasonably necessary by the Servicer or the
Registered Pledgee hereunder or under any other Basic Document. The UTI
Beneficiary hereby irrevocably makes and appoints each of the Titling Trustee
and the Servicer, and any of their respective officers, employees or agents, as
the true and lawful attorney-in-fact of the UTI Beneficiary (which appointment
is coupled with an interest and is irrevocable) with power to sign on behalf of
the UTI Beneficiary any financing statements, continuation statements, security
agreements, mortgages, assignments,
(NALT 2011-B SUBI Supplement)

6



--------------------------------------------------------------------------------



 



affidavits, letters of authority, notices or similar documents necessary or
appropriate to be executed or filed pursuant to this Section.
     Section 12.05 Termination of the 2011-B SUBI.
     (a) If all of the 2011-B Leases and 2011-B Vehicles have been liquidated
into cash and all of such cash shall have been distributed in accordance with
the Basic Documents, then, at the direction of the Holder of the 2011-B SUBI
Certificate, the 2011-B SUBI shall be terminated and the 2011-B SUBI Certificate
shall be returned to the Titling Trustee and canceled thereby.
     (b) Upon a written direction to the Titling Trustee to revoke and terminate
the 2011-B SUBI by the Holder of the 2011-B SUBI Certificate, the Titling
Trustee shall (i) revoke the 2011-B SUBI and (ii) promptly, at the expense of
the Holder of the 2011-B SUBI Certificate, either (A) distribute the 2011-B SUBI
Assets to the Holder of the 2011-B SUBI Certificate or (B) allocate the 2011-B
SUBI Assets to the UTI or to an Other SUBI, as directed by such Holder;
provided, however, that the 2011-B SUBI shall not be subject to such revocation
prior to the earlier of (A) the acceleration of the Notes under Section 5.2 of
the Indenture following an Indenture Default or (B) payment in full of principal
of, and accrued interest on, the Notes.
     Section 12.06 Representations and Warranties of Titling Trustee. The
Titling Trustee hereby reaffirms, as of the Cutoff Date, the representations,
warranties and covenants set forth in Section 5.12 of the Titling Trust
Agreement, on which the Grantor and UTI Beneficiary, each of its permitted
assignees, and each Holder or Related Beneficiary of a 2011-B SUBI Certificate
(and beneficial owner of any portion thereof, including the Issuing Entity and
the Trust Certificateholders) may rely. For purposes of this Section, any
reference in Section 5.12 of the Titling Trust Agreement to the Titling Trust
Agreement shall be deemed to constitute references to the SUBI Trust Agreement.
     Section 12.07 Transfer and Assignment of Certificates. For purposes of the
SUBI Trust Agreement, the third sentence of Section 3.04(b) of the Titling Trust
Agreement is hereby amended to read as follows:
     “Notwithstanding the foregoing, prior to becoming the Registered Pledgee or
Holder of a SUBI Certificate or otherwise becoming entitled to distributions or
any other rights hereunder, the related transferee, assignee, or pledgee in each
case must (i) give a non-petition covenant substantially similar to that set
forth in Section 8.08 of the Titling Trust Agreement, and (ii) execute an
agreement in favor of each Holder from time to time of a UTI Certificate and any
certificate evidencing an Other SUBI to release all Claims to the UTI Assets and
the related Other SUBI Assets, respectively, and, if such release is not given
effect, to subordinate fully all Claims it may be deemed to have against the UTI
Assets as defined in the Titling Trust Agreement or such Other SUBI Assets, as
the case may be.”
     For so long as the 2011-B SUBI Certificate remains outstanding, each
Supplement shall contain a similar amendment with respect to such Section.
(NALT 2011-B SUBI Supplement)

7



--------------------------------------------------------------------------------



 



ARTICLE THIRTEEN
2011-B SUBI PLEDGE
     Section 13.01 Registration of the 2011-B SUBI Pledge. The parties hereto
hereby acknowledge the Issuing Entity’s pledge, assignment, and grant to the
Indenture Trustee, for the benefit of the holders of the Notes, under the
Indenture of a security interest in the 2011-B SUBI Certificate together with
all rights appurtenant thereto and proceeds thereof, to secure the Notes. The
Titling Trustee hereby acknowledges such pledge, assignment, and grant of
security interest, and the Titling Trustee agrees to cause the Indenture Trustee
to be listed in the Certificate Register as the Registered Pledgee of the 2011-B
SUBI Certificate. The Issuing Entity has caused the Titling Trustee to deliver
the 2011-B SUBI Certificate to the Indenture Trustee, as Registered Pledgee, who
shall have the rights with respect thereto described herein and in the
Indenture.
ARTICLE FOURTEEN
2011-B SUBI ACCOUNTS
     Section 14.01 2011-B SUBI Collection Account.
     (a) With respect to the 2011-B SUBI, the Servicer, shall on or prior to the
Closing Date establish, in the name of the Indenture Trustee until the
Outstanding Amount of the Notes is zero, and thereafter; in the name of the
Issuing Entity, the 2011-B SUBI Collection Account, which account shall
constitute a SUBI Collection Account. The 2011-B SUBI Collection Account
initially shall be established with the Indenture Trustee. If the 2011-B SUBI
Collection Account shall cease to be an Eligible Account or if the Servicer, in
its sole discretion, notifies the Indenture Trustee in writing that the 2011-B
SUBI Collection Account should be moved, then the Servicer shall, with the
assistance of the Indenture Trustee, as necessary, cause such 2011-B SUBI
Collection Account to be moved to the institution selected by the Servicer as
described in Section 4.02(a) of the Titling Trust Agreement. The 2011-B SUBI
Collection Account shall relate solely to the 2011-B SUBI and the 2011-B SUBI
Assets, and funds therein shall not be commingled with any other monies, except
as otherwise provided for in, or contemplated by, the SUBI Trust Agreement or in
the Servicing Agreement. All deposits into the 2011-B SUBI Collection Account
shall be made as described in the Servicing Agreement.
     (b) On each Deposit Date and Payment Date, pursuant to the instructions
from the Servicer, the Indenture Trustee shall make deposits and withdrawals
from the 2011-B SUBI Collection Account as set forth in the 2011-B Servicing
Supplement.
     (c) Any transfer of funds to a Holder of a 2011-B SUBI Certificate shall be
made as directed pursuant to the Basic Documents.
     Section 14.02 2011-B Reserve Account.
     (a) Pursuant to Section 5.01(b) of the Trust Agreement, the Servicer, on
behalf of the Issuing Entity, shall on or prior to the Closing Date establish
and maintain the Reserve Account (i) with the Indenture Trustee, until the
Outstanding Amount is reduced to zero, and (ii) thereafter with the Owner
Trustee. Deposits to and withdrawals from the Reserve Account shall be made as
directed pursuant to the Basic Documents, including Section 8.04(c) of the
Indenture,
(NALT 2011-B SUBI Supplement)

8



--------------------------------------------------------------------------------



 



Section 8.03 of the 2011-B Servicing Supplement and Section 14.03 of this 2011-B
SUBI Supplement.
     Section 14.03 Investment of Monies in 2011-B SUBI Accounts. All amounts
held in the 2011-B SUBI Collection Account and the Reserve Account shall be
invested in Permitted Investments in accordance with Section 4.02(a) of the
Titling Trust Agreement. Any investment earnings on the 2011-B SUBI Collection
Account and the Reserve Account will be taxable to the Depositor.
     Section 14.04 No Residual Value Surplus Account or Payahead Account. The
parties hereby acknowledge that there shall be no Residual Value Surplus Account
or Payahead Account (as defined in the Titling Trust Agreement).
ARTICLE FIFTEEN
MISCELLANEOUS PROVISIONS
     Section 15.01 Amendment.
     (a) Notwithstanding any provision of the Titling Trust Agreement, the
Titling Trust Agreement, as supplemented by this 2011-B SUBI Supplement, to the
extent that it relates solely to the 2011-B SUBI, may be amended in accordance
with this Section 15.01.
     (b) Any term or provision of this 2011-B SUBI Supplement may be amended by
the parties hereto, without the consent of any other Person; provided that
(i) either (A) any amendment that materially and adversely affects the interests
of the Noteholders shall require the consent of Noteholders evidencing not less
than a Majority Interest of the Notes voting together as a single class, or
(B) such amendment shall not, as evidenced by an Officer’s Certificate of the
Servicer delivered to the Indenture Trustee, materially and adversely affect the
interests of the Noteholders, and (ii) any amendment adversely affects the
interests of the Trust Certificateholder, the Indenture Trustee or the Owner
Trustee shall require the prior written consent of each Persons whose interests
are adversely affected. An amendment shall be deemed not to materially and
adversely affect the interests of the Noteholders if the Rating Agency Condition
is satisfied with respect to such amendment and the Officer’s Certificate
described in the preceding sentence is provided to the Indenture Trustee. The
consent of the Trust Certificateholder or the Owner Trustee shall be deemed to
have been given if the Servicer does not receive a written objection from such
Person within 10 Business Days after a written request for such consent shall
have been given. The Indenture Trustee may, but shall not be obliged to, enter
into or consent to any such amendment that affects the Indenture Trustee’s own
rights, duties, liabilities or immunities under this Agreement or otherwise.
     (c) Notwithstanding the foregoing, no amendment shall (i) reduce the
interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest in any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note, or
(ii) reduce the Outstanding Amount, the Holders of which are required to consent
to any matter without the consent of the Holders of at least a Majority Interest
of the Notes which were required to consent to such matter before giving effect
to such amendment.
(NALT 2011-B SUBI Supplement)

9



--------------------------------------------------------------------------------



 



     (d) Notwithstanding anything herein to the contrary, any term or provision
of this 2011-B SUBI Supplement may be amended by the parties hereto without the
consent of any of the Noteholders or any other Person to add, modify or
eliminate any provisions as may be necessary or advisable in order to comply
with or obtain more favorable treatment under or with respect to any law or
regulation or any accounting rule or principle (whether now or in the future in
effect); it being a condition to any such amendment that the Rating Agency
Condition shall have been satisfied and the Officer’s Certificate described in
Section 15.01(b)(i)(B) is delivered to the Indenture Trustee.
     (e) It shall not be necessary for the consent of any Person pursuant to
this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
     (f) Prior to the execution of any amendment to this 2011-B SUBI Supplement,
the Servicer shall provide each Rating Agency, the Trust Certificateholder, the
Depositor, the Owner Trustee and the Indenture Trustee with written notice of
the substance of such amendment. No later than 10 Business Days after the
execution of any amendment to this 2011-B SUBI Supplement, the Servicer shall
furnish a copy of such amendment to each Rating Agency, the Issuing Entity, the
Trust Certificateholder, the Indenture Trustee and the Owner Trustee.
     (g) Prior to the execution of any amendment to this 2011-B SUBI Supplement,
the Servicer shall provide an Opinion of Counsel to the Titling Trustee to the
effect that after such amendment, for federal income tax purposes, the Titling
Trust will not be treated as an association (or a publicly traded partnership)
taxable as a corporation and the Notes will properly be characterized as
indebtedness that is secured by the assets of the Issuing Entity.
     (h) None of U.S. Bank, as trustee of NILT Trust and as Trust Agent, NILT,
Inc., nor the Indenture Trustee shall be under any obligation to ascertain
whether a Rating Agency Condition has been satisfied with respect to any
amendment. When the Rating Agency Condition is satisfied with respect to such
amendment, the Servicer shall deliver to a Responsible Officer of U.S. Bank, as
trustee of NILT Trust and as Trust Agent, and the Indenture Trustee an Officer’s
Certificate to that effect, and U.S. Bank, as trustee of NILT Trust and as Trust
Agent, and the Indenture Trustee may conclusively rely upon the Officer’s
Certificate from the Servicer that a Rating Agency Condition has been satisfied
with respect to such amendment.
     Section 15.02 Governing Law. This 2011-B SUBI Supplement shall be created
under and governed by and construed under the internal laws of the State of
Delaware, without reference to its conflicts of law provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.
     Section 15.03 Notices. The notice provisions of Section 8.03 of the Titling
Trust Agreement shall apply equally to this 2011-B SUBI Supplement. A copy of
each notice or other writing required to be delivered to the Titling Trustee
pursuant to the SUBI Trust Agreement also shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand or, in the case of mail, email (if an email address
is provided) or facsimile notice, when actually received by the intended
recipient, addressed to the party to be notified, and sent to (i) the Owner
Trustee at Wilmington Trust,
(NALT 2011-B SUBI Supplement)

10



--------------------------------------------------------------------------------



 



National Association, Rodney Square North, 1100 North Market Street, Wilmington,
Delaware 19890 (telecopier no. (302) 651-8882), Attention: Corporate Trust
Administration; (ii) the Servicer at One Nissan Way, Franklin, Tennessee 37067
(telecopier no. (615) 725-8530) (email: mike.robinson@nissan-usa.com),
Attention: Treasurer; (iii) the Trust Agent at 190 South LaSalle Street, 7th
Floor, Chicago, Illinois 60603, Attention: NILT, Inc. (telecopier no.
(312) 332-7996) (email: patricia.child@usbank.com); or (iv) at such other
address as shall be designated by any of the foregoing in written notice to the
other parties hereto; provided, however, any demand, notice or communication to
be delivered pursuant to the SUBI Trust Agreement to any Rating Agency shall be
deemed to be delivered if a copy of such demand, notice or communication has
been posted on any web site maintained by NMAC pursuant to a commitment to any
Rating Agency relating to the Notes in accordance with 17 C.F.R. 240
17g-5(a)(3).
     Section 15.04 Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this 2011-B SUBI Supplement
(including any amendment hereto) shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions, or terms shall be deemed
severable from the remaining covenants, agreements, provisions, or terms of this
2011-B SUBI Supplement, as the same may be amended, and shall in no way affect
the validity or enforceability of the other provisions of the SUBI Trust
Agreement or of the 2011-B SUBI Certificate or the rights of the Registered
Pledgees thereof. To the extent permitted by applicable law, the parties hereto
waive any provision of law that renders any covenant, agreement, provision, or
term of this 2011-B SUBI Supplement invalid or unenforceable in any respect.
     Section 15.05 Effect of Supplement on Titling Trust Agreement.
     (a) Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Titling Trust Agreement, (ii) all references in the Titling
Trust Agreement to the Titling Trust Agreement shall be to the SUBI Trust
Agreement and (iii) the provisions set forth herein shall operate either as
additions to or modifications of the existing obligations of the parties under
the Titling Trust Agreement, as the context may require. In the event of any
conflict between this 2011-B SUBI Supplement and the Titling Trust Agreement in
respect of the 2011-B SUBI, the provisions of this 2011-B SUBI Supplement shall
prevail with respect to the 2011-B SUBI only.
     (b) For purposes of determining the obligations of the parties hereto under
this 2011-B SUBI Supplement with respect to the 2011-B SUBI, except as otherwise
indicated by the context, general references in the Titling Trust Agreement to
(i) a SUBI Account shall be deemed to refer more specifically to a 2011-B SUBI
Account, (ii) a SUBI shall be deemed to refer more specifically to the 2011-B
SUBI, (iii) a SUBI Collection Account shall be deemed to refer more specifically
to the 2011-B SUBI Collection Account, (iv) a SUBI Asset shall be deemed to
refer more specifically to a 2011-B SUBI Asset, (v) a SUBI Supplement shall be
deemed to refer more specifically to this 2011-B SUBI Supplement, and (vi) a
Servicing Supplement shall be deemed to refer more specifically to the 2011-B
Servicing Supplement.
     Section 15.06 No Petition. Each of the parties hereto and each Holder of a
2011-B SUBI Certificate, and each Registered Pledgee, by acceptance of a 2011-B
SUBI Certificate, covenants and agrees that prior to the date that is one year
and one day after the date upon which all
(NALT 2011-B SUBI Supplement)

11



--------------------------------------------------------------------------------



 



obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Depositor, the Titling Trustee, the Titling Trust, the Issuing Entity , any
Special Purpose Affiliate or any Beneficiary, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceeding under any
federal or state bankruptcy or similar law. This Section shall survive the
complete or partial termination of this 2011-B SUBI Supplement, the resignation
or removal of the Titling Trustee under the SUBI Trust Agreement and the
complete or partial resignation or removal of the Servicer under the SUBI Trust
Agreement or the Servicing Agreement.
     Section 15.07 No Recourse. It is expressly understood and agreed by the
parties hereto that with respect to U.S. Bank’s role as trustee of NILT Trust
only, and not with respect to its role as Trust Agent (i) this Agreement is
executed and delivered by U.S. Bank, not individually or personally, but solely
as trustee of NILT Trust, in the exercise of the powers and authority conferred
and vested in it, (ii) each of the representations, undertakings, and agreements
herein made on the part of NILT Trust, is made and intended not as personal
representations, undertakings, and agreements by U.S. Bank, but is made and
intended for the purpose of binding only NILT Trust, (iii) nothing herein
contained shall be construed as creating any liability on U.S. Bank,
individually or personally, to perform any covenant, either expressed or
implied, contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto, and (iv) under no circumstances shall U.S. Bank be personally liable for
the payment of any indebtedness or expenses of NILT Trust under this Agreement
or any other related documents.
[Signature Pages to Follow]
(NALT 2011-B SUBI Supplement)

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, the Servicer, the
Titling Trustee, the Delaware Trustee and, solely for the limited purposes set
forth in Sections 14.01, 14.02, 14.03 and 14.04, the Trust Agent, have caused
this 2011-B SUBI Supplement to be duly executed by their respective officers as
of the day and year first above written.

            NILT TRUST,
as Grantor and UTI Beneficiary
      By:   U.S. BANK NATIONAL ASSOCIATION, as Trustee         By:   /s/
Patricia M. Child         Name:   Patricia M. Child       Title:   Vice
President       NISSAN MOTOR ACCEPTANCE CORPORATION,
as Servicer
      By:   /s/ Steven R. Lambert       Name:   Steven R. Lambert       Title:  
President       NILT, INC.,
as Titling Trustee
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
President       WILMINGTON TRUST COMPANY,
as Delaware Trustee
      By:   /s/ Dorri Costello       Name:   Dorri Costello       Title:  
Financial Services Officer    

(NALT 2011-B SUBI Supplement)

S-1



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as Trust Agent
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
Vice President    

(NALT 2011-B SUBI Supplement)

S-2



--------------------------------------------------------------------------------



 



     Receipt of this original counterpart of this 2011-B SUBI Supplement is
hereby acknowledged on this 28th day of September, 2011.

            U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee
      By:   /s/ Patricia M. Child       Name:   Patricia M. Child       Title:  
Vice President    

(NALT 2011-B SUBI Supplement)

S-3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF 2011-B SUBI CERTIFICATE
     THIS 2011-B SUBI CERTIFICATE MAY NOT BE TRANSFERRED OR ASSIGNED EXCEPT UPON
THE TERMS AND SUBJECT TO THE CONDITIONS SPECIFIED HEREIN
NISSAN — INFINITI LT
2011-B SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE
evidencing a fractional undivided interest in the 2011-B SUBI Assets of
Nissan-Infiniti LT, a statutory trust organized pursuant to the Delaware
Statutory Trust Act (the “Titling Trust”).
(This Certificate does not represent any interest in the UTI Assets or any Other
SUBI Assets of the Issuing Entity or an obligation, of, or interest in, NILT
Trust, Nissan Motor Acceptance Corporation, NILT, Inc. or any of their
respective Affiliates.)
THIS 2011-B SUBI CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES OR BLUE SKY LAW. THE HOLDER HEREOF, BY PURCHASING THIS 2011-B SUBI
CERTIFICATE, AGREES THAT THIS 2011-B SUBI CERTIFICATE MAY BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER APPLICABLE LAWS, INCLUDING PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”) TO AN INSTITUTIONAL INVESTOR THAT THE HOLDER REASONABLY BELIEVES
IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),
PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A QIB,
WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE, PLEDGE OR
OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A AND IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTIONS.
THIS 2011-B SUBI CERTIFICATE (OR ANY INTEREST HEREIN) MAY NOT BE ACQUIRED BY OR
ON BEHALF OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), THAT IS
SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DEFINED IN SECTION 4975(e)(1) OF
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), THAT IS SUBJECT TO
SECTION 4975 OF THE CODE OR (III) ANY ENTITY DEEMED TO HOLD THE “PLAN ASSETS”
(WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, AS MODIFIED BY SECTION
3(42) OF ERISA) OF ANY OF THE FOREGOING. IF THIS 2011-B SUBI CERTIFICATE (OR ANY
INTEREST
(NALT 2011-B SUBI Supplement)

A-1



--------------------------------------------------------------------------------



 



HEREIN) IS PURCHASED OR HELD BY A “GOVERNMENTAL PLAN” (WITHIN THE MEANING OF
SECTION 3(32) OF ERISA) OR ANY OTHER EMPLOYEE BENEFIT PLAN THAT IS SUBJECT TO
ANY STATE, LOCAL OR OTHER LAW THAT IS SIMILAR TO SECTION 406 OF ERISA OR SECTION
4975 OF THE CODE (“SIMILAR LAW”), IT SHALL BE DEEMED TO REPRESENT AND WARRANT
THAT ITS ACQUISITION, HOLDING AND DISPOSITION OF THIS 2011-B SUBI CERTIFICATE
(OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION
UNDER, OR A VIOLATION OF, SIMILAR LAW AND WILL NOT RESULT IN THE ASSETS OF THE
TITLING TRUST BEING CONSIDERED PLAN ASSETS OF SUCH PLAN UNDER VIOLATION OF
SIMILAR LAW.
No. R-___
evidencing a 100% interest in all 2011-B SUBI Assets (as defined below).
     This 2011-B Special Unit of Beneficial Interest Certificate does not
represent an interest in or obligation of Nissan Motor Acceptance Corporation,
NILT, Inc. or any of their respective affiliates.
     THIS CERTIFIES THAT ________________ is the registered owner of a
nonassessable, fully-paid, 100% beneficial interest in the 2011-B SUBI Assets
owned by the Titling Trust.
     The Titling Trust was created pursuant to the Amended and Restated Trust
and Servicing Agreement, dated as of August 26, 1998 as amended, supplemented or
otherwise modified from time to time, (the “Titling Trust Agreement”), among
NILT Trust, a Delaware statutory trust, as grantor and initial beneficiary (in
such capacities, the “Grantor” and the “UTI Beneficiary,” respectively), NILT,
Inc., a Delaware corporation, as trustee (the “Titling Trustee”), Nissan Motor
Acceptance Corporation, a California corporation, as servicer (the “Servicer”),
Wilmington Trust Company, a Delaware corporation with trust powers, as Delaware
trustee (the “Delaware Trustee”), and U.S. Bank National Association, a national
banking association, as trust agent (the “Trust Agent”).
     This certificate is a duly authorized 2011-B SUBI Certificate, and is
issued under and is subject to the terms, provisions and conditions of the
Titling Trust Agreement and the 2011-B SUBI Supplement thereto, dated as of
September 28, 2011 (the “2011-B SUBI Supplement” and, together with the Titling
Trust Agreement, the “SUBI Trust Agreement”). Capitalized terms used herein that
are not otherwise defined shall have the meanings ascribed thereto in the
Agreement of Definitions, dated as of September 28, 2011, by and among Nissan
Auto Lease Trust 2011-B, as issuer, (the “Issuing Entity”) NILT Trust, as the
Grantor and the UTI Beneficiary, the Titling Trust, Nissan Motor Acceptance
Corporation, in its individual capacity, as the Servicer and administrative
agent, Nissan Auto Leasing LLC II (the “Depositor”), the Titling Trustee,
Wilmington Trust, National Association, as owner trustee , the Delaware Trustee,
the Trust Agent and U.S. Bank National Association, as indenture trustee ( the
“Indenture Trustee”). By acceptance of this 2011-B SUBI Certificate, the Holder
hereof assents to the terms and conditions of the SUBI Trust Agreement and
agrees to be bound thereby. A summary of certain of the pertinent provisions of
the SUBI Trust Agreement is set forth below.
(NALT 2011-B SUBI Supplement)

A-2



--------------------------------------------------------------------------------



 



     The assets of the Titling Trust allocated to the 2011-B SUBI will generally
consist of (i) cash capital, (ii) the 2011-B Leases (iii) the 2011-B Vehicles,
(iv) certain related Trust Assets and (v) all of the Titling Trust’s rights
thereunder, including the right to proceeds arising therefrom or in connection
therewith.
     Under the Titling Trust Agreement, from time to time the UTI Beneficiary
may direct the Trustee to issue to or upon the order of the UTI Beneficiary one
or more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Leased Vehicles, Leases and related Trust Assets
(such assets, the “SUBI Assets”). Upon the issuance of the SUBI Certificates
relating to the SUBI Assets, the beneficial interest in the Titling Trust and
the Trust Assets represented by the UTI shall be reduced by the amount of the
Trust Assets represented by such SUBI Certificates. This certificate was issued
pursuant to the 2011-B SUBI Supplement and represents a 100% beneficial interest
in the 2011-B SUBI Assets.
     The UTI and the 2011-B SUBI shall each constitute a separate series of the
Titling Trust pursuant to Section 3806(b)(2) of the Delaware Statutory Trust Act
for which separate and distinct records shall be maintained.
     The 2011-B SUBI Supplement may be amended by the parties thereto upon the
terms and subject to the conditions set forth in the 2011-B SUBI Supplement.
     The Holder, by acceptance of this 2011-B SUBI Certificate, covenants and
agrees that prior to the date that is one year and one day after the date upon
which all obligations under each Securitized Financing have been paid in full,
it will not institute against, or join any other Person in instituting against,
the Grantor, the Depositor, the Titling Trustee, the Titling Trust, the Issuing
Entity , any Beneficiary, any Special Purpose Affiliate, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceedings under any federal or state bankruptcy or similar law. Such covenant
shall survive the termination of the SUBI Trust Agreement, the resignation or
removal of the Titling Trustee under the SUBI Trust Agreement or the complete or
partial resignation of the Servicer under the SUBI Trust Agreement or the
Servicing Agreement.
     The Holder hereof hereby (i) expressly waives any claim it may have to any
proceeds or assets of the Titling Trustee and to all of the Trust Assets other
than those from time to time included within the 2011-B SUBI as 2011-B SUBI
Assets and those proceeds or assets derived from or earned by such 2011-B SUBI
Assets and (ii) expressly subordinates in favor of the Holder of any certificate
evidencing an Other SUBI or a UTI Certificate any claim to any Other SUBI or UTI
Assets that, notwithstanding the waiver contained in clause (i), may be
determined to exist.
     The Titling Trustee shall keep the certificate register with respect to
this 2011-B SUBI Certificate, and the Holder of this 2011-B SUBI Certificate
shall notify the Titling Trustee of any change of address or instructions on the
distribution of funds.
     The 2011-B SUBI may only be terminated under the terms and subject to the
conditions set forth in the 2011-B SUBI Supplement. The Titling Trust or the UTI
may terminate upon the terms and subject to the conditions set forth in the SUBI
Trust Agreement.
(NALT 2011-B SUBI Supplement)

A-3



--------------------------------------------------------------------------------



 



     No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void, and of no
effect under the SUBI Trust Agreement. Notwithstanding the foregoing, any SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.
     This 2011-B SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without reference to its conflicts of
law provisions.
     Unless this 2011-B SUBI Certificate shall have been executed by an
authorized officer of the Titling Trustee, by manual signature, this 2011-B SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.
(NALT 2011-B SUBI Supplement)

A-4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NILT, Inc., as trustee of the Titling Trust and not in
its individual capacity, has caused this 2011-B SUBI Certificate to be duly
executed.
Dated: ___________, 2011

            NISSAN-INFINITI LT
      By:   NILT, INC.,
as Titling Trustee             (SEAL)  By:           Name:           Title:    
   

ATTEST:
                                                            
This is the 2011-B SUBI Certificate referred to in the within-mentioned
Supplement.

            NILT, INC., as Titling Trustee
      By:           Authorized Officer             

(NALT 2011-B SUBI Supplement)

A-5



--------------------------------------------------------------------------------



 



     FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns
unto ______________ the within 2011-B SUBI Certificate, and all rights
thereunder, hereby irrevocably constituting and appointing _____________ as
attorney to transfer said 2011-B SUBI Certificate on the books of the
certificate registrar, with full power of substitution in the premises.

            NISSAN AUTO LEASE TRUST 2011-B
      By:   WILMINGTON TRUST, NATIONAL
ASSOCIATION, not in its individual capacity but solely
as Owner Trustee       Date:  By:           Name:           Title:        

(NALT 2011-B SUBI Supplement)

A-6